DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 2-3 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 2 recites “wherein the first heating resistance wire has a width that increases in a stepwise manner with increasing distance from the periphery of the detection window or the end of the capillary.”  Claim 3 recites “wherein the first heating resistance wire is disposed sparsely in a stepwise manner with increasing distance from the periphery of the detection window or the end of the capillary.”  These limitations are not disclosed in the specification.  The specification merely discloses a sheet-like heater 70 is formed of a base member 49, a first heating resistance wire 48a, and a second heating resistance wire 48b (Fig. 4; [0024] lines 3-5).  In two high heat generation regions 60 and 61, the second heating resistance wire 48b is densely disposed in the fixed portion of the electrode holder 57 (Fig. 4: region 60) and in the periphery of the detection window 41 (Fig. 4: region 61; [0025] lines 1-7), while the other area is provided as the first heating resistance wire 48a which is disposed sparsely (Fig. 4; [0025] lines 8-10).  Nowhere the specification discloses the first heating resistance wire has a width that increases in a stepwise manner with increasing distance from the periphery of the detection window or the end of the capillary or the first heating resistance wire is disposed sparsely in a stepwise manner with increasing distance from the periphery of the detection window or the end of the capillary.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 1-3 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites the limitation "a sample" in line 12.  It is unclear whether this sample is the same as the one recited in line 6.  It is suggested to be “the sample.”
Subsequent dependent claims 2-3 are rejected for their dependencies on rejected base claim 1.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gomi (U.S. 7,883,613) in view of Parng (U.S. Patent Pub. 2006/0188403).
Regarding claim 1, Gomi teaches a capillary electrophoresis apparatus (Fig. 1; Col. 3, lines 9-10: a capillary electrophoresis apparatus), comprising: 
a thermostat (Fig. 1; Col. 3, line 14: a thermostatic device 106; Fig. 14; Col. 16, line 26: the temperature control member 303) configured to maintain a capillary at a predetermined temperature (Col. 16, lines 17-19: the capillary 101 is always kept at a constant temperature by the heat from the temperature control member 303), comprising: 
a heat source (Fig. 14; Col. 16, line 29: a heater 343); 
a first heat conduction member (Fig. 14; Col. 16, line 27: a heater radiation sheet 342; Col. 17, lines 8-10: the heat radiation sheet 342 is made of a material having the large coefficient of thermal conductivity); and 
a detection window (Fig. 14: as annotated) for detecting a sample (Col. 19, lines 60-61: the detection unit which optically detects a sample electrically migrated in the capillary); 
a capillary holder (Fig. 1; Col. 3, line 43: a load header 203) configured to hold the capillary (Col. 3, lines 41-42: the capillary 101 is fixed by a load header 203), comprising: 
a second heat conduction member (the load header 203 is heat conductive and deemed to be made of the second heat conduction member) for sandwiching the capillary between the second heat conduction member and the first heat conduction member (Fig. 13A-B: showing the capillary is sandwiched between the heater radiation sheet 342 of the temperature control member 303 and the load header 203); and 

    PNG
    media_image1.png
    542
    702
    media_image1.png
    Greyscale

a detection unit (Fig. 1; Col. 3, line 13: an irradiation and detection unit 120) configured to detect a sample to be electrophoresed in the capillary (Col. 3, lines 17-19: the irradiation and detection unit 120 irradiates a sample in the capillary 101 with light to detect fluorescence of the sample), wherein 
the heat source comprises a first heating resistance wire and a second heating resistance wire connected in series (Col. 17, lines 20-22: an interval between heating wires of the heater 343 becomes dense in a peripheral portion of the heat sink plate 341, and the interval becomes coarse in other portions; here these heating wires are deemed to be two heating resistance wires connected in series forming the whole heating wires of the heater 343), wherein
the second heating resistance wire is disposed in a periphery of the detection window and at an end of the capillary (Fig. 1, 14: as annotated, the heating wires in a peripheral portion of the heat sink plate 341 are deemed to be the second heating resistance wire that is disposed in a peripheral portion of the detection window and at the end of the capillary); and
the first heating resistance wire is disposed more sparsely in the apparatus than the second heating resistance wire (Fig. 14: as annotated; the heating wires in other portions are deemed to be the first heating resistance wire; Col. 17, lines 20-22: an interval between heating wires of the heater 343 becomes dense in a peripheral portion of the heat sink plate 341, and the interval becomes coarse in other portions).

Gomi further discloses desirably there is no temperature difference in the temperature control member 303 as a whole (Col. 17, lines 18-19).  Therefore, an interval between heating wires of the heater 343 becomes dense in a peripheral portion of the heat sink plate 341, and the interval becomes coarse in other portions (Col. 17, lines 20-22). Thus, the whole of the temperature control member 303 becomes a constant temperature by adjusting the density of the heating wire of the heater 343 (Col. 17, lines 18-25).
Gomi does not explicitly disclose the second heating resistance wire is narrower than the first heating resistance wire.
However, Parng teaches microfluidic chip ([0016] line 3) provided with the heater wire ([0017] line 12).  For obtaining the optimal design, the width and the spacing of the electrode layer 50, including the heater wire 52 and the sensor wire 54, are changed respectively, to realize the optimized temperature variations (Fig. 4; [0035] lines 9-12).  As shown in Table 2, the larger the heater wire width, the smaller its electrical resistance value, and the speed of the temperature increase is faster when it is utilized as a heater wire (Table 2; [0036] lines 9-11), and the smaller the heater wire width the larger its electric resistance, so that the speed of the temperature increase is slower (Table 2; [0036] lines 18-20).  Parng further teaches by reducing the winding spacing P1 between the sensor wires 64 and increasing the winding spacing P2 between the heat wire 62, as such obtaining at the same time the raise of the temperature variation efficiency, the increase of the temperature measuring sensitivity, thus achieving the optimized control of the temperature (Fig. 5A-B; [0037] lines 8-15).  Thus, both the heater wire width and the heater wire spacing are result-effective variables for obtaining desirable temperature control. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gomi by adjusting the width of the heating resistance wire as claimed to obtain the desirable temperature control as taught by Parng because the heater wire width is a result-effective variable that can be optimized through routine experimentation for obtaining desirable temperature control. MPEP 2144.05(II)(B).

Regarding claim 2, Gomi and Parng disclose all limitations of claim 1 as applied to claim 1.  Gomi does not explicitly disclose wherein the first heating resistance wire has a width that increases in a stepwise manner with increasing distance from the periphery of the detection window or the end of the capillary.
However, Parng teaches microfluidic chip ([0016] line 3) provided with the heater wire ([0017] line 12).  For obtaining the optimal design, the width and the spacing of the electrode layer 50, including the heater wire 52 and the sensor wire 54, are changed respectively, to realize the optimized temperature variations (Fig. 4; [0035] lines 9-12).  As shown in Table 2, the larger the heater wire width, the smaller its electrical resistance value, and the speed of the temperature increase is faster when it is utilized as a heater wire (Table 2; [0036] lines 9-11), and the smaller the heater wire width the larger its electric resistance, so that the speed of the temperature increase is slower (Table 2; [0036] lines 18-20).  Parng further teaches by reducing the winding spacing P1 between the sensor wires 64 and increasing the winding spacing P2 between the heat wire 62, as such obtaining at the same time the raise of the temperature variation efficiency, the increase of the temperature measuring sensitivity, thus achieving the optimized control of the temperature (Fig. 5A-B; [0037] lines 8-15).  Thus, both the heater wire width and the heater wire spacing are result-effective variables for obtaining desirable temperature control. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gomi by adjusting the width of the first heating resistance wire as claimed that increases in a stepwise manner with increasing distance from the periphery of the detection window or the end of the capillary because the heater wire width is a result-effective variable that can be optimized through routine experimentation for obtaining desirable temperature control. MPEP 2144.05(II)(B).

Regarding claim 3, Gomi and Parng disclose all limitations of claim 1 as applied to claim 1.  Gomi does not explicitly disclose recites wherein the first heating resistance wire is disposed sparsely in a stepwise manner with increasing distance from the periphery of the detection window or the end of the capillary.
However, Parng teaches microfluidic chip ([0016] line 3) provided with the heater wire ([0017] line 12).  For obtaining the optimal design, the width and the spacing of the electrode layer 50, including the heater wire 52 and the sensor wire 54, are changed respectively, to realize the optimized temperature variations (Fig. 4; [0035] lines 9-12).  As shown in Table 2, the larger the heater wire width, the smaller its electrical resistance value, and the speed of the temperature increase is faster when it is utilized as a heater wire (Table 2; [0036] lines 9-11), and the smaller the heater wire width the larger its electric resistance, so that the speed of the temperature increase is slower (Table 2; [0036] lines 18-20).  Parng further teaches by reducing the winding spacing P1 between the sensor wires 64 and increasing the winding spacing P2 between the heat wire 62, as such obtaining at the same time the raise of the temperature variation efficiency, the increase of the temperature measuring sensitivity, thus achieving the optimized control of the temperature (Fig. 5A-B; [0037] lines 8-15).  Thus, both the heater wire width and the heater wire spacing are result-effective variables for obtaining desirable temperature control. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gomi by disposing sparsely the first heating resistance wire as claimed in a stepwise manner with increasing distance from the periphery of the detection window or the end of the capillary because the heater wire spacing of its disposal is a result-effective variable that can be optimized through routine experimentation for obtaining desirable temperature control. MPEP 2144.05(II)(B).

Regarding claim 4, Gomi teaches a thermostat (Fig. 1; Col. 3, line 14: a thermostatic device 106; Fig. 14; Col. 16, line 26: the temperature control member 303) used in a capillary electrophoresis apparatus (Fig. 1; Col. 3, lines 9-10: a capillary electrophoresis apparatus), comprising:
a heat source (Fig. 14; Col. 16, line 29: a heater 343), 
a heat conduction member (Fig. 14; Col. 16, line 27: a heater radiation sheet 342; Col. 17, lines 8-10: the heat radiation sheet 342 is made of a material having the large coefficient of thermal conductivity), and 
a detection window (Fig. 14: as annotated) for detecting a sample (Col. 19, lines 60-61: the detection unit which optically detects a sample electrically migrated in the capillary), wherein
the thermostat houses a capillary used for electrophoresis of a sample to be detected (Fig. 1: showing the thermostatic device 106 housing the capillary 101; Col. 3, lines 17-19: the irradiation and detection unit 120 irradiates a sample in the capillary 101 with light to detect fluorescence of the sample), and 
the heat source comprises a first heating resistance wire and a second heating resistance wire connected in series (Col. 17, lines 20-22: an interval between heating wires of the heater 343 becomes dense in a peripheral portion of the heat sink plate 341, and the interval becomes coarse in other portions; here these heating wires are deemed to be two heating resistance wires connected in series forming the whole heating wires of the heater 343), wherein
the second heating resistance wire is disposed in a periphery of the detection window and at an end of the capillary (Fig. 1, 14: as annotated, the heating wires in a peripheral portion of the heat sink plate 341 are deemed to be the second heating resistance wire that is disposed in a periphery of the detection window and at the end of the capillary); and
the first heating resistance wire is disposed more sparsely in the apparatus than the second heating resistance wire (Fig. 14: as annotated; the heating wires in other portions are deemed to be the first heating resistance wire; Col. 17, lines 20-22: an interval between heating wires of the heater 343 becomes dense in a peripheral portion of the heat sink plate 341, and the interval becomes coarse in other portions).

Gomi further discloses desirably there is no temperature difference in the temperature control member 303 as a whole (Col. 17, lines 18-19).  Therefore, an interval between heating wires of the heater 343 becomes dense in a peripheral portion of the heat sink plate 341, and the interval becomes coarse in other portions (Col. 17, lines 20-22). Thus, the whole of the temperature control member 303 becomes a constant temperature by adjusting the density of the heating wire of the heater 343 (Col. 17, lines 18-25).
Gomi does not explicitly disclose the second heating resistance wire is narrower than the first heating resistance wire.  
However, Parng teaches microfluidic chip ([0016] line 3) provided with the heater wire ([0017] line 12).  For obtaining the optimal design, the width and the spacing of the electrode layer 50, including the heater wire 52 and the sensor wire 54, are changed respectively, to realize the optimized temperature variations (Fig. 4; [0035] lines 9-12).  As shown in Table 2, the larger the heater wire width, the smaller its electrical resistance value, and the speed of the temperature increase is faster when it is utilized as a heater wire (Table 2; [0036] lines 9-11), and the smaller the heater wire width the larger its electric resistance, so that the speed of the temperature increase is slower (Table 2; [0036] lines 18-20).  Parng further teaches by reducing the winding spacing P1 between the sensor wires 64 and increasing the winding spacing P2 between the heat wire 62, as such obtaining at the same time the raise of the temperature variation efficiency, the increase of the temperature measuring sensitivity, thus achieving the optimized control of the temperature (Fig. 5A-B; [0037] lines 8-15).  Thus, both the heater wire width and the heater wire spacing are result-effective variables for obtaining desirable temperature control. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Gomi by adjusting the width of the heating resistance wire as claimed to obtain the desirable temperature control as taught by Parng because the heater wire width is a result-effective variable that can be optimized through routine experimentation for obtaining desirable temperature control. MPEP 2144.05(II)(B).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795